DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
A preliminary amendment was submitted on 10/13/2020. Claims 2, 4, 5, 24, 25, 29, and 35-62 were canceled, and claims 1, 3, 6-7, 9- 10, 13-23, 26-28, 30, and 32-34 are amended. Currently, claims 1, 3, 6-23, 26-28, 30-34, and 63 are pending and being examined.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of the a mechanism for activation of the force element prior to or simultaneous with placement of the distal dip of the needle into the eye, as recited in  claim 1, distal seal comprising deformable protrusions that extend into the lumen at the distal end of the needle or that extend into a distal projection of the lumen from the distal end that would be sufficient to prevent deployment of the tubular element under the deployment force, as recited in claim 6, and wherein the deployment force is activated by a mechanism to compress the force element from the exterior of the device as recited in claim 19, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: “Force element” of claim 1, “mechanical coupling element” of claim 1, “a mechanism for activation of the force element” of claim 1, and “inner deflecting element” of claim 27
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
In the instant case, a “force element” is being interpreted as a spring or gas reservoir, or an equivalent structure that provides a force to the cannula to advance or deploy the cannula from the distal end of the needle (see application specification PGPUB, paragraph 0009), the “mechanical coupling element” will be interpreted as a push rod, a plunger between a push rod and the cannula, or an equivalent structure that couples the force element to the cannula (see application specification PGPUB, paragraph 0028), “a mechanism for activation of the force element” will be interpreted as a mechanism for releasing the force element by the user or a mechanism at the distal tip of the device, or equivalents thereof (see application specification PGPUB, paragraph 0030  “The activation may be performed by release of the force element by the user or by a mechanism at the distal tip of the device.”,  and a “deflecting element” is interpreted to be a protrusion, a sloped surface or a ramp to direct the cannula away from the long axis of the needle (see application specification PGPUB, paragraph 0044)

Claim Objections
Claim 6 is objected to because of the following informalities:  
Regarding claim 6, “into the lumen at distal end” in line 2 should read “into the lumen at the distal end”, and “the lumen from the distal that would be sufficient” in line 3 should read “the lumen from the distal end that would be sufficient”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim limitation “second force element” of claim 13 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not explicitly state a “second force element” between the body of the device and the distal element. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Claim limitation of a “damping mechanism” of claim 18 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification mentions the damping element, but does not describe the structure of said damping element.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

For the purposes of examination, regarding claim 13, the only structure that appears to be between the body of the device and the distal element is the collapsible element 27, and appears to follow a similar function (see claim 10, “wherein the collapsible element is configured to provide a forward directed force on the distal element during penetration of the distal seal by the distal tip of the needle”). Therefore, the second force element will be interpreted as the collapsible element as claimed in claim 10.
Further, regarding claim 18, the “damping mechanism” will be interpreted as any mechanism that would slow down the deployment of a cannula or equivalent.
Claims 28 and 63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites a device “additionally comprising a connector or port on the elongated body”. It is generally unclear as to whether or not this connector or port is the same as the “connector or an injection port in communication with the proximal end of the tubular element” recited in claim 1. For the purpose of examination, the limitation of a connector or port on the elongated body will be interpreted as the same connector or injection port recited in claim 1
Similarly, claim 63 recites wherein “the device comprises a reservoir containing an active agent containing composition”. It is generally unclear as to whether or not this reservoir is the same as “a reservoir to contain an active agent containing composition” recited in claim 1. For 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 16, 20, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Valenti (US 20100305514 A1) in view of Guillermo (US 20100249721 A1).
Regarding claim 1, Valenti discloses a cannulation device for administering an active agent containing composition to an eye (abstract) comprising: 
an elongated body 11 with a hollow needle 15 at a distal end (fig. 2, first syringe body 11 with first cannula 15 housing second cannula 25); 
a cannula 25 comprising an elongated tubular element (i.e., the tubular body of the cannula itself) with an atraumatic distal tip (paragraph 0024, “Whether formed of a flexible or non-flexible material, cannula 24, because of its small outer diameter, cannot be inserted to an intravitreal site due to the scleral wall under normal circumstances; but an incision created by the first cannula 14 enables use of cannula 24 having a small outer diameter”, therefore the disclosure suggests that the second cannula has an atraumatic distal tip), where at least a 
a force element 50 that provides a deployment force to advance the tubular element through the needle lumen (paragraph 0025, “a first non-flexible cannula 15 formed at or attached to the distal end of the first syringe body 11, the cannula positioning assembly 50 for positioning the second cannula 25 into the cavity of the eye globe of a patient or the posterior segment of a patient's eye through the first cannula”); 
a mechanical coupling element from the force element to the tubular element (see annotated fig. 2 below, needle 25 directly mated to 50); a connector in communication with the proximal end of the tubular element for delivery of an active agent containing composition (fig. 2, connection line 60; and 
the deployment force from the force element acts to advance the tubular element out from the distal end of the needle (fig. 2, 50 advances second needle 25 out of the end of first needle 15)
But fails to teach wherein the force element is a spring, wherein the mechanical coupling is a plunger connected to a push rod, a mechanism for activation of the force element prior to or simultaneous with placement of the distal tip of the needle into the eye, and wherein the tubular element is advanced into the suprachoroidal space.

    PNG
    media_image1.png
    581
    820
    media_image1.png
    Greyscale

However, Guillermo teaches a device for delivering medicament (abstract) that comprises a force element 60 mechanically coupled to a plunger rod 50 to push a medicament (paragraph 0049, “The plunger rod 50 is urged forwardly as the wound end of the VFS 60 rotates within the saddle of the plunger rod”, the plunger rod 50 comprises a plunger coupled to a push rod, see annotated fig. 8 below), and a mechanism for activation of the force element prior to or simultaneous with placement of the distal tip of the needle into the eye (paragraph 0049, “the needle penetrates into the delivery site a predetermined depth and whereby the wound end of the constant force springs 17 rotates in the outwardly annular ledge 13 as the spring unravels. This movement is sufficient to displace the tongue extension 16… thereby pivoting the retaining means 40”, thereby letting the rod protrude out and activate the spring 60. This mechanism would be equivalent to a mechanism that releases the force element by a user or by a mechanism from the distal tip of the device).

    PNG
    media_image2.png
    427
    845
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the force element disclosed in Valenti with the spring taught in Guillermo, as well as the mechanical coupling disclosed in Valenti with the plunger and push rod taught in Guillermo, and adding the activation mechanism taught in Guillermo, for the purpose of providing a suitable means to move the cannula forward that is automatic (“paragraph 0002”), thereby reducing human error when using the device.
Valenti, as modified by Guillermo, fails to teach wherein the tubular element is advanced into the suprachoroidal space.
However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Valenti to have the second needle reach the suprachoroidal space for the purpose of providing a suitable means of targeting a specific area of the eye, since the device disclosed in Valenti is still meant to treat the choroid (paragraph 0004)
Regarding claim 16, Valenti, as modified by Guillermo, discloses wherein the force element is a spring which is mechanically coupled to a plunger (see Guillermo, spring 60 attached to plunger rod 50).
Regarding claim 20, Valenti, as modified by Guillermo, discloses wherein the force element is constrained prior to use and the deployment force is activated by mechanically releasing the constrained force element (see Guillermo, paragraph 0049, the constrained force element would be released when retaining means 40 and protrusion 41 comes out of the groove 52 arranged on the plunger rod 50).
Regarding claim 28, Valenti discloses a device additionally comprising a port 57 on the elongated body to provide a fluid pathway to the proximal lumen of the tubular element (see Valenti, fig. 2, conduit 60 going through element 57 of body 11, thereby supplying medicament to needle 25).
Claim 3, 7, 10, 13-15, and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Valenti in view of Guillermo as applied to claim 1 above, and in further view of Bengtsson (US 20150273161 A1). 
Regarding claim 3, Valenti discloses substantially the device disclosed in claim 1, but fails to teach a device additionally comprising a distal element attached to the distal end of the device thereby sealing or blocking the needle lumen from advancement of the tubular element out of the needle while under the deployment force; 
the distal element comprises a distal seal, and wherein the distal seal acts as a tissue interface and is penetrable by a distal tip of the needle by the application of pressure on the surface of an eye with the distal end of the device; 
the penetrated distal element becomes slidable on the needle to allow advancement of the needle into tissue; and 
the penetrated distal seal opens a path for advancement of the tubular element from the distal end of the needle

The distal element comprising a distal seal 53 and wherein the distal seal acts as a tissue interface and is penetrable by a distal tip of the needle by the application of pressure on the surface (paragraph 105, “Once the user presses the distal end of the injection device 1 against the skin, the shield 30 is telescopically moved in the proximal direction against the bias of the spring 31 (indicated by the arrow “A” in FIG. 7)”) of an eye with the distal end of the device (while the device disclosed in Bengtsson is used against the user’s body, it would be used on the eye in the context of Valenti).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the device disclosed in Valenti with a distal element comprising a distal seal that acts as a tissue interface, as taught by Bengtsson, for the purpose of providing a suitable means of preventing accidental contact with the needle and maintaining sterility (see Bengtsson, paragraph 0029, “The lumen of the needle cannula is preserved in a sterile condition prior to the initial injection”).
Regarding claim 7, Valenti, as modified by Guillermo and Bengtsson, discloses a device additionally comprising a collapsible element 20 between the body of the device and the distal element (see Bengtsson, fig. 6, spring 20 between distal seal 50 and housing 2) configured to 
Regarding claim 10, Valenti, as modified by Guillermo and Bengtson discloses wherein the collapsible element is configured to provide a forward directed force on the distal element during penetration of the distal seal by the distal tip of the needle (see Bengtsson paragraph 0114, direction A is against the bias of the spring 31, thereby suggesting that spring 31 applied a forward directed force on the distal element during penetration of the distal seal).
Regarding claim 13, Valenti, as modified by Guillermo and Bengtson, discloses the device additionally comprising a second force element 31 between the body of the device 2 and the distal element 30 configured to provide a forward directed force on the distal element during penetration of the distal seal by the distal tip of the needle (see Bengtsson paragraph 0114, direction A is against the bias of the spring 31, thereby suggesting that spring 31 applied a forward directed force on the distal element during penetration of the distal seal).
Regarding claim 14, Valenti, as modified by Guillermo and Bengtsson, discloses substantially the device according to claim 3, and further teaches wherein the distal seal acts as a tissue interface (see Bengtsson, paragraph 0055), and where the distal seal comprises an elastomer  (see Bengtsson, paragraph 0112, “the material used is preferably a rubber composition as known from the septum part of any known drug container”) but is silent to wherein the elastomer has a hardness of 10 to 30 Shore A.
However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the elastomer have a hardness of 10 to 30 Shore A since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not 
Regarding claim 15, Valenti, as modified by Guillermo and Bengtsson, discloses wherein the distal seal is mounted on a tubular distal housing (see Bengtsson, fig. 6, distal part 53 of cleaner 50 mounted on tubular shield 30).
Regarding claim 63, Valenti discloses wherein the device comprises a reservoir 21 containing an active agent 41 containing composition for administration in communication with the proximal end of the tubular element (fig. 2, syringe 21 with medicament 41 in communication with second needle 25), and wherein the composition is selected from an anti-inflammatory agent (paragraph 0034); 
but is silent to wherein the composition is a semi-solid composition comprising a plurality of drug containing particles and an excipient
However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the medicament disclosed in Valenti to be a semi-solid composition comprising a plurality of drug containing particles and an excipient for the purpose of providing a suitable medium of providing medicament to the eye, and since the device disclosed in Valenti would not function differently if it were to inject a semi-solid composition.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Valenti in view of Guillermo and Bengtsson as applied to claim 7 above, and in further view of Kaplan (US 5250031 A).
Regarding claim 8, Valenti, as modified by Guillermo and Bengtsson discloses substantially the device of claim 7, but fails to teach wherein the collapsible element comprises elongated struts.
However, Kaplan teaches a design of a needle covering element 12 comprising elongated struts 16 (fig. 2, cap 12 covering needle 18 using spring arms 16).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the collapsible element disclosed in Bengtsson by making it comprise elongated struts, as taught by Kaplan, for the purpose of providing a suitable means of automatically returning the needle into the cover position (see Kaplan, col. 4, lines 29-32).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Valenti in view of Guillermo and Bengtsson as applied to claim 7 above, and in further view of Imran (US 5236424 A).
Regarding claim 9, Valenti, as modified by Guillermo, Bengtsson, and Loy, disclose substantially the device according to claim 7, but is silent to wherein the collapsible element comprises Nitinol. 
However, Imran teaches a catheter with a retractable cannula (abstract) wherein is a collapsible element comprises Nitinol (col. 2, lines 58-67).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the collapsible element disclosed in Loy by changing the material to nitinol, as taught by Imran, for the purpose of providing a suitably flexible material that has shape memory properties (see Imran, col. 2, lines 58-67, “Such means can be in the form of first and second helical springs 56 and 57 formed of a shape memory material such as Nitinol.
Claims 11-12, 17, and 21-23 is rejected under 35 U.S.C. 103 as being unpatentable over Valenti in view of Guillermo and Bengtsson as applied to claim 10 above, and in further view of Hammack (US 20120271272 A1)
Regarding claim 11, Valenti, as modified by Guillermo and Bengtsson, disclose substantially the device disclosed in claim 10, but is silent to wherein the forward directed force is in the range of 40 to 82-gram force.
However, the forward directed force from the collapsible element is dependent on how much the collapsible element is collapsed. Hammack discloses an ideal spring constant for the compressive element ranging from 0.05 N/mm to 2.5 N/mm (paragraph 0044), and the applicant notes that the forward directed force is applied after a corresponding compression of the collapsible element of 0.3 mm to 2 mm (see application specification PGPUB, paragraph 0048). Using a Hooke’s Law equation (F=kx), a spring with a spring constant k=1 N/mm (or 101.97 gram-force/mm), as disclosed in Hammack would provide a forward directed force of 40 within .5 mm. Therefore, the collapsible element disclosed in Hammack reads upon the limitation.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the forward directed force of the collapsible element disclosed in Bengtsson to match that of Hammack for the purpose of providing a suitable force to seal the device to the user’s eye surface (see Hammack, paragraph 0044, “The tubular sleeve may be aided by a spring mechanism 21 to provide a sealing force against the eye surface as the inner main shaft penetrates the outer tissues of the eye.” ).
Regarding claim 12, Valenti, as modified by Guillermo, Bengtsson, and Hammack, discloses wherein the collapsible element is configured to provide a constant force after an 
Regarding claim 17, Valenti, as modified by Guillermo, discloses substantially the device of claim 1, but fails to teach wherein the force element is a pressurized gas.
However, Hammack teaches that springs and gas reservoirs are known equivalents in the art for a spring-like function (paragraph 0044, “The spring mechanism may be a mechanical spring or alternatively a gas reservoir or elastomeric component to provide spring-like function”).
Therefore, because a spring and a pressurized gas were art-recognized equivalents at the effective filing date of the invention, one of ordinary skill in the art would have found it obvious to substitute the spring disclosed in Guillermo for the pressurized gas taught in Hammack.
Regarding claims 21-23, Valenti, as modified by Bengtsson, discloses substantially the device disclosed in claim 1, and further teaches the device for delivery of an active agent containing composition (see Valenti), but is silent to a device for delivery of an active agent containing composition to the suprachoroidal space or supraciliary space with an effective full needle length of 1 to 4 mm, for delivery of an active agent containing composition to the vitreous cavity with an effective full needle length of 10 to 15 mm, or for delivery of an active agent containing composition to the subconjunctival space with an effective full needle length of 0.35 to 2 mm.
However, Hammack teaches needle size ranges from 1 to 4 mm (paragraph 0050) and 10-15 mm (paragraph 0050), and how different needle sizes would be appropriate for targeting different parts of the eye (paragraph 0050, “For access to the suprachoroidal space, this 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the needle disclosed in Valenti to be within the ranges 1-4 mm, 10-15 mm, and 0.35-2mm, for the purpose of providing a suitable length for the needle depending on which area of the eye the medicine is required to target, since it has been held that a chance in the size of a component is generally recognized as being within the level of ordinary skill in the art.
Claim 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Valenti in view of Guillermo as applied to claim 1 above, and in further view of Wyrick (US 5358489 A).
Regarding claim 18, Valenti, as modified by Guillermo and Bengtsson, discloses substantially the device discloses in claim 1, but fails to teach a damping mechanism to limit the speed of cannula deployment.
However, Wyrick discloses an injection device (abstract) additionally comprising a damping mechanism to limit the speed of cannula deployment (col. 6, lines 43-55, “Simultaneously, the tubular portion of sheath 76 buckles and secondary spring 38 contracts under the force of drive spring 44. Syringe subassembly 20 halts when it reaches the end of the barrel after it has traveled an effective distance to properly insert the exposed needle into the tissue of the user. The fully contracted secondary spring 38 acts as a stop deployment against the ampule 22 or needle cap 27.”).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the device disclosed in Valenti, as modified by Guillermo, with the damping mechanism taught by Wyrick for the purpose of providing a suitable means of preventing the needle from going further than intended (see Wyrick, col. 6, lines 43-55)
Regarding claim 19, Valenti, as modified by Guillermo, discloses substantially the device of claim 1, but fails to teach wherein the deployment force is activated by a mechanism to compress the force element from the exterior of the device.
However, Wyrick teaches wherein the deployment force is activated by a mechanism to compress the force element from the exterior of the device (see Wyrick, col. 7, lines 1-6, “Driver 40 is recocked by inserting a thin instrument down the barrel and pushing bar 42 against the force of spring 44”).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the force element disclosed in Valenti, as modified by Guillermo and Bengtsson, to be activated by a mechanism to compress the force element from the exterior of the device, as taught by Wyrick, for the purpose of providing a suitable means of recocking the force element (see Wyrick, col. 7, lines 1-6), thereby allowing the force element to be used multiple times.
Claims 26-27 and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Valenti in view of Guillermo as applied to claim 1 above, and in further view of Oberkircher (US 20150223977 A1)
Regarding claim 26, Valenti, as modified by Guillermo, disclose substantially the device of claim 1, but fails to teach wherein the needle comprises a curved distal tip to direct the tubular element at an angle from the long axis of the needle toward the posterior region of the eye.
However, Oberkircher teaches wherein the needle comprises a curved distal tip (fig. 29, needle guide 880 creates a curved distal tip within the needle) to direct the tubular element at an angle from the long axis of the needle toward the posterior of the eye (paragraph 0212, “It should be understood that such an angle may be desirable to deflect needle (830) in a direction to ensure penetration of needle into the choroid (306) and to minimize the possibility of needle 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the needle disclosed in Valenti to have a curved distal tip to direct the tubular element at an angle from the long axis of the needle toward the posterior of the eye, as taught by Orberkircher, for the purpose of providing a suitable means to redirect the needle to near the back of the eye for localized treatment (see Oberkircher, paragraph 0009, “In some cases it may be desirable to provide such treatment in a highly localized fashion, such as by delivering a therapeutic substance in the subretinal layer (under the neurosensory layer of the retina and above the retinal pigment epithelium) directly adjacent to the area of geographic atrophy, near the macula.”)
Regarding claim 27, wherein the needle comprises an inner deflecting element in the lumen of the needle at the needle bevel to direct the tubular element at an angle from the long axis of the needle toward the posterior region of the eye
However, Oberkircher teaches a cannula wherein the needle 820 comprises an inner deflecting element 880 in the lumen of the needle at the needle bevel to direct the tubular element at an angle from the long axis of the needle toward the posterior region of the eye (paragraph 0212, “It should be understood that such an angle may be desirable to deflect needle (830) in a direction to ensure penetration of needle into the choroid (306) and to minimize the possibility of needle (830) continuing beneath the choroid (306) through the suprachoroidal space (as opposed to penetrating through the choroid (306)).”)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the needle disclosed in Valenti with the inner deflecting element taught in Oberkircher for the purpose of providing a suitable means to redirect the needle to 
Regarding claim 30, Valenti, as modified by Guillermo and Bengtsson, discloses a method for treatment of an ocular disease or condition by delivery of material to the posterior segment of the eye (see Valenti, abstract) comprising placing the distal seal of the device on the surface of the eye (see Bengtsson, the distal seal 50 would be placed on the surface of the eye within the context of Valenti), activating the force element of the cannulation device of claim 3 (see Guillermo, see analysis of claims 1 and 3 above) to provide a deployment force on the cannula (see Valenti, second needle 25 advancing through first needle 15) and advancing the needle of the device through the distal seal to open a flow path from the distal tip of the needle (see Bengtsson), advancing the needle into tissue until the cannula is deployed and delivering the material to the space (see Valenti, figs. 5A-5B, needle is 54 is advanced into the eye until cannula 62 is deployed and delivers material)
But fails to teach wherein the force element activation occurs before placing the distal seal of the device on the surface of the eye and wherein the material is delivered to the suprachoroidal space, and is silent to wherein the material delivered is liquid or semisolid, and wherein the material is delivered to the suprachoroidal space or supraciliary space.
However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the method disclosed in Valenti, as modified by Guillermo and Bengtsson to activate the force element before placing the distal seal of the device on the surface of the eye for the purpose of providing a suitable means of granting the user control 
Further, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to replace the medicament disclosed in Valenti with a liquid for the purpose of providing a suitable medium of medicine to be injected for differing ailments since the device disclosed in Valenti would not operate differently with a more viscous medicine.
Valenti, as modified by Guillermo and Bengtsson, fails to teach wherein the medicine is administered into the suprachoroidal region.
However, Oberkircher teaches a device that is designed for administering a therapeutic agent to the suprachoroidal region (paragraph 0026).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the method disclosed in Valenti to administer the material to the suprachoroidal space, as taught by Oberkircher, for the purpose of providing a suitable location to administer the medication and better target certain ailments in a localized fashion (see Oberkircher, paragraph 0009)
Regarding claim 31, Valenti, as modified by Guillermo and Bengtsson, discloses a method for treatment of an ocular disease or condition by injection of a material to the posterior segment of the eye (see Valenti) comprising filling the cannulation device of claim 3 (see analysis of claim 3 above) with the material, activating the force element of said cannulation device to provide a deployment force on the cannula (see Bengtsson), placing the tissue interface of the device on the surface of the eye (see Bengtsson, the tissue interface 53 in the context of Valenti would be placed on the eye) and advancing the needle of the device through the distal seal to open a path for delivery of the cannula from the distal tip of the needle (see Bengtsson, the needle moving towards the seal 53 would open a path for delivery of 
But is silent to wherein the material injected is solid or semisolid, and fails to teach wherein the force element of the cannulation device is activated prior to the tissue interface being placed on the eye, and wherein the medicine is administered into the suprachoroidal region.
However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the method disclosed in Valenti, as modified by Guillermo and Bengtsson to activate the force element before placing the distal seal of the device on the surface of the eye for the purpose of providing a suitable means of granting the user control over when the force element acts upon the tubular element of the cannula since both methods grant the same result of making the injection process automatic.
Further, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the material injected to be a solid or semisolid material for the purpose of providing a suitable medium of medicine to be injected for differing ailments since the device disclosed in Valenti, as modified by Guillermo and Bengtsson, would not operate differently with a more viscous medicine.
Valenti, as modified by Guillermo and Bengtsson, fails to teach wherein the medicine is administered into the suprachoroidal region.
However, Oberkircher teaches a device that is designed for administering a therapeutic agent to the suprachoroidal region (paragraph 0026).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the method disclosed in Valenti to administer the material to the 
Regarding claim 32, Valenti, as modified by Guillermo and Bengtsson, discloses a method for injection of a material into the posterior segment of the eye (see Valenti, paragraph 0008) using the device of claim 3 (see analysis of claims 1 and 3 above) wherein the cannula is subjected to a deployment force by the force element prior to introduction of the distal tip of the device into tissues (see Guillermo, spring 60 acts upon plunger rod 50 prior to activation, therefore the element coupled to the plunger rod and spring is subjected to a deployment force prior to introduction of the distal tip of the device into tissues) wherein advancement of the needle through the distal seal opens a  path for delivery of the cannula from the distal tip (see Bengtsson, the seal 50 being pierced would open a path for delivery of the cannula from the distal tip disclosed in Valenti), thereby enabling single-handed use of the device without actuation of injection by a valve or trigger on the body of the cannulation device (see Guillermo, spring 60 activates on pressing the distal end onto the patient, thereby making it enable single-handed use),
But fails to teach wherein the medicine is delivered to a suprachoroidal region.
However, Oberkircher teaches a device that is designed for administering a therapeutic agent to the suprachoroidal region (paragraph 0026).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the method disclosed in Valenti to administer the material to the suprachoroidal space, as taught by Oberkircher, for the purpose of providing a suitable location to administer the medication and better target certain ailments in a localized fashion (see Oberkircher, paragraph 0009).
Regarding claim 33, Valenti discloses where the material for administration comprises an anti-inflammatory agent (see Valenti, paragraph 0034, “Examples of an active agent of the composition includes, but are not limited to…. an anti-inflammatory agent…”)
Regarding claim 34, Valenti discloses wherein the ocular disease or condition comprises macular degeneration, (see Valenti, claim 17, “…wherein the method is useful to treat… macular degeneration”)
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, Valenti, as modified by Guillermo and Bengtsson, disclose substantially the device disclosed in claim 3, but fails to teach wherein the distal seal comprises deformable protrusions that extend into the lumen at the distal end of the needle or that extend into a distal projection of the lumen from the distal end that would be sufficient to prevent deployment of the tubular element under the deployment force. Bengtsson would not fairly teach that the seal would have deformable protrusions that extend into the lumen at the distal end of the needle. Therefore, the feature appears to be novel as best understood by the examiner.
Auerbach (US 20140257200 A1) discloses an injector with a distal seal 972 (fig. 45, paragraph 0113), and the segment of the seal that is within the lumen of the needle 974 could be considered a deformable protrusion as the seal is made of an elastomeric component (paragraph 0114), but it fails to teach multiple deformable protrusions within the lumen.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781